Citation Nr: 9921393	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from June 1946 to October 
1946.  He died in March 1982.  The appellant is the veteran's 
widow.

The appellant brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  In September 1957, the RO granted a 100 percent schedular 
evaluation for paranoid type schizophrenia, effective from May 7, 
1957.

2.  In a September 13, 1976, rating decision the RO reduced the 
disability evaluation for paranoid type schizophrenia to 50 
percent under Diagnostic Code 9203, effective December 1, 1976 
and notified the veteran's guardian of the proposed reduction by 
letter in October 1976.

3.  The September 13, 1976, rating decision wherein the RO 
reduced the 100 percent schedular evaluation for paranoid type 
schizophrenia to 50 percent was made without adherence to 
applicable adjudication standards as reflect in the applicable 
law, regulations and adjudication guidelines and is void ab 
initio.  

4.  The veteran was in receipt of a 100 percent schedular rating 
for schizophrenia for 10 years immediately preceding his death in 
1982; a service-connected disability was not a factor in his 
death.


CONCLUSIONS OF LAW

1.  Restoration of a 100 percent schedular evaluation for 
paranoid type schizophrenia is warranted. 38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 3.951, 
4.132, Diagnostic Code 9203 (1976).

2.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 5107, 1318 
(West 1991); 38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the RO in March 1948 granted service 
connection for schizophrenia and assigned a staged rating of 100 
percent from October 1947 to July 1947, 30 percent from July 1947 
to July 1948 and 10 percent beginning in July 1948.  In an 
October 1951 rating decision the RO granted a 100 schedular 
rating from April 1951 and this total schedular rating remained 
in effect until December 1956 when it was reduced to 70 percent 
as a result of a September 1956 rating determination.  The claim 
was reviewed by the RO in September 1957, and a 100 percent 
schedular rating was granted from May 1957, and the veteran was 
rated incompetent.  The record shows that the Philippine National 
Bank was the veteran's designated guardian and received his VA 
disability compensation payments.

The veteran's entitlement to a 100 percent schedular evaluation 
for schizophrenia was continued by the RO in rating decisions in 
July 1959, September 1962 and in August 1964, when an examiner 
opined that the veteran was incapable of social and industrial 
adaptability.  



On a VA psychiatric examination in August 1976, it was noted that 
the veteran's last examination had been in August 1964.  
Currently he appeared to the examiner as conscious, coherent, 
relevant and oriented to person and place.  He was described as 
slightly uncooperative with hostile attitude and he had to be 
prodded for answers.  The examiner found him slightly depressed 
but in contact with his environment and slight hesitancy in 
answering.  He was described as unclean and haggard in 
appearance.  It was reported that he attended to several turkeys 
at home and that he occasionally had auditory hallucinations but 
no violent or destructive tendencies.  His intellect, judgment 
and memory were rated as fair and his affect as appropriate.  It 
was reported that he took his medication at the prescribed 
dosage. No neurological deficit was noted.

The examiner's diagnosis was paranoid type schizophrenic reaction 
in partial remission, mentally competent for VA purposes, with 
considerable impairment of social and industrial adaptability.

After review of the examination report, the RO in September 1976 
reduced the veteran's disability rating to 50 percent effective 
from December 1976 and rated him competent from the date of the 
recent VA examination.  According to the rating decision, the 
reduction was made in accordance with the provisions of "VAR 
1105E". 

The disability award work sheet dated in September 1976 lists the 
change in the veteran's VA compensation award effective through 
May 1979 as a result of the recent rating decision and indicates 
that the veteran would be issued a control document and award 
letter (20-822), and an attached form letter for reduced 
disability compensation (21-6763).  

Handwritten in the remarks section of the work sheet was the 
instruction to insert in "Box 1"the word "ward's" between 
"your" and "service-connected condition" and note December 1, 
1976 as the effective date for the reduction to 50 percent from 
100 percent and advise that the payment was increased as of 
October 1976 "under a new law".  "Box 4" is also handwritten 
in the remarks section.  

The claims folder includes a copy of a VA Form 20-822 dated in 
October 1976 that reflects the compensation rate changes entered 
on the disability award work sheet.  The claims folder did not 
include a copy for the VA Form 21-6763 that was to have been 
mailed to the veteran's guardian with the other form.  However, 
the version of the form then in effect reflects that the "Box 
1" (numbered paragraph 1) entry would have alerted the recipient 
to the reduced rating determination for a single service-
connected disability, and that "Box 4" (numbered paragraph 4) 
advised the recipient of the opportunity to submit evidence to 
contest the reduction and the type of evidence suggested.  The 
information advised that the reduction would take effect as 
indicated if such evidence was not received within 60 days.  

The VA Form 21-6763 included a numbered paragraph 5 that was 
directed to the reduction for a nervous condition and suggested 
the type of evidence to submit regarded social and industrial 
adjustment or evidence to indicate the reduction did not actually 
give a true picture of the "total disability".  

At this time, the record shows that in June 1976 the veteran's 
daughters and his son had contacted VA regarding education 
benefits and that the RO and the Philippine National Bank 
corresponded on this matter into March 1977. 

The claims folder included a January 1977 statement from a 
physician at the National Mental Hospital that advised of the 
veteran's admission in mid November 1976, and that he had been 
granted a pass in late January 1977.  It is noted in the 
statement that it had been issued at the request of the veteran's 
spouse.  

The RO in February 1977 issued a rating decision indicating that 
the recently received statement did not show any material change 
in the veteran's mental condition.  Notice of the determination 
was mailed to the guardian Philippine National Bank in February 
1977.  

In mid February 1977 the guardian provided a clinical case 
summary received from another physician at the National Mental 
Hospital that indicated the veteran had been provided a two week 
pass on his 25th hospital day after the November 19, 1976 
admission and brought back after two weeks because he was 
restless and sleepless.  On January 25th he was again granted a 
month pass and at that time he was described as having a dull 
affect but relevant in his production and with fair insight.  The 
impression was paranoid type schizophrenia moderately improved.  

The RO in late February 1977 issued another rating decision 
continuing the current 50 percent rating.  In March 1977 the 
veteran's guardian was advised that no change was warranted in 
the previous determination.  

In October 1977 the appellant advised the RO by letter that the 
veteran was receiving medical treatment locally.  She enclosed a 
letter from his treating physician that identified complaints of 
insomnia, irritability, disorientation and a diagnosis of 
schizophrenia.  He was treated with Thorazine and vitamins.  The 
physician remarked that the veteran had a chronic history of 
disorientation and interrupted delusions for which he needed 
further observation and treatment in a hospital.

The RO in October 1977 issued a rating decision that found the 
physician's statement did not show an increase in severity of the 
service-connected disability.  

The veteran's guardian was given notice of the determination by 
letter dated in late October 1977.  Between the time that the RO 
issued the decision and notification, the guardian submitted a 
duplicate of the private physician's October 1977 statement.  No 
action was taken on this submission.

The veteran' spouse submitted a letter in January 1978 regarding 
the current severity of the veteran's psychiatric disability and 
the RO acknowledged receipt of this correspondence to the 
veteran's guardian also in January 1978.  VA outpatient treatment 
records were requested and those received showed visits in early 
1978.

The RO in April 1978 issued a rating decision increasing the 
veteran's disability rating to 70 percent from February 1978 
based upon information recorded in the recently received VA 
outpatient treatment records.  The veteran's guardian was 
notified of the increase by letter dated in May 1978. 

The record reflects that the 70 percent rating remained in effect 
until the veteran's death in March 1982 as a result of 
cardiorespiratory arrest due to cerebral hemorrhage.  
Schizophrenia was the only service-connected disability.  The 
appellant appealed the May 1982 RO denial of her claim for DIC 
and the Board in October 1983 affirmed the May 1982 RO 
determination.  The Board applied 38 U.S.C.A. §§ 310, 410 (now 
1110 and 1310) and 38 C.F.R. § 3.312, and found that the 
veteran's schizophrenia did not cause or contribute substantially 
or materially to the cause of his death.  The RO in 1987 after 
receiving additional evidence from the appellant advised her that 
the evidence submitted was not new and material being essentially 
cumulative in nature.  

The next pertinent communication from the appellant was received 
at the RO in May 1995, and after a series of letters from the 
appellant clarifying the basis of her claim, the RO in April 1997 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

The general rating formula for psychotic disorders contained in 
the VA Schedule for Rating Disabilities in effect in 1976 
provided a 0 percent rating for psychosis in full remission.  10 
percent evaluation where there was slight impairment of social 
and industrial adaptability.  A 30 percent evaluation was 
assigned where there was definite impairment of social and 
industrial adaptability.  A 50 percent evaluation was assigned 
upon a showing of considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation was warranted 
for severe impairment of social and industrial adaptability with 
lesser symptomatology than for a 100 percent rating.  A 100 
percent evaluation was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence or 
bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, Code 9203 (1976).

Total disability ratings, when warranted by the severity of the 
condition and not granted purely because of hospital, surgical, 
or home treatment, or individual unemployability will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental condition. 
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the veteran 
attained improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the symptoms 
have been brought under control by prolonged rest, or generally, 
by following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be considered 
pending reexamination after a period of employment (3 to 6 
months).  38 C.F.R. § 3.343(a).


(a) Examination reports indicating improvement. Rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability compensation 
and pension. It is essential that the entire record of 
examinations and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history. 

This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in the 
absence of, or without taking full advantage of, laboratory 
facilities and the cooperation of specialists in related lines.  
Examinations less full and complete than those on which payments 
were authorized or continued will not be used as a basis of 
reduction. 

Ratings on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, arteriosclerotic heart 
disease, bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated. Ratings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest, e.g. residuals of phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on examinations reflecting the 
results of bed rest.


Moreover, though material improvement in the physical or mental 
condition is clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life. When syphilis of the central nervous system or alcoholic 
deterioration is diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is rarely 
possible to exclude persistence, in masked form, of the preceding 
innocently acquired manifestations. 

Rating boards encountering a change of diagnosis will exercise 
caution in the determination as to whether a change in diagnosis 
represents no more than a progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a disease entity independent 
of the service-connected disability. When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind. 

(b) Doubtful cases. If doubt remains, after according due 
consideration to all the evidence developed by the several items 
discussed in paragraph (a) of this section, the rating agency 
will continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination --- months from this date, § 
3.344." The rating agency will determine on the basis of the 
facts in each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made. 

(c) Disabilities which are likely to improve. The provisions of 
paragraphs (a) and (b) of this section apply to ratings which 
have continued for long periods at the same level (5 years or 
more). They do not apply to disabilities which have not become 
stabilized and are likely to improve. Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344.

(a) A readjustment to the Schedule for Rating Disabilities shall 
not be grounds for reduction of a disability rating in effect on 
the date of the readjustment unless medical evidence establishes 
that the disability to be evaluated has actually improved. (b) A 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for compensation 
purposes under laws administered by the Department of Veterans 
Affairs will not be reduced to less than such evaluation except 
upon a showing that such rating was based on fraud. Likewise, a 
rating of permanent total disability for pension purposes which 
has been in force for 20 or more years will not be reduced except 
upon a showing that the rating was based on fraud. The 20-year 
period will be computed from the effective date of the evaluation 
to the effective date of reduction of evaluation.  38 C.F.R. 
§ 3.951.

Benefits authorized by section 1318 of title 38 U.S.C., shall be 
paid to a deceased veteran's surviving spouse (see § 3.54(c)(2)) 
or children in the same manner as if the veteran's death is 
service connected when the following conditions are met: (1) the 
veteran's death was not caused by his or her own willful 
misconduct; and (2) the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement pay 
or correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of death 
for a service-connected disablement that either: (i) Was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) Was continuously rated 
totally disabling by a schedular or unemployability rating from 
the date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death.  38 C.F.R. § 3.22(a).  


Analysis

Initially, the Board finds that the appellant's claim for 
restoration of a total schedular evaluation is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, the claim is a plausible one. Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Further, there is no need for any additional 
development before an informed determination can be made on the 
issue under review.  

Although the Board has reviewed a rating determination made in 
1976 that was not appealed, there is no need to rely on clear and 
unmistakable error (CUE) to reverse that decision or require 
initial review by the RO as it had not been addressed by the 
Board in 1983 nor the RO in 1997 when it formally considered the 
claim under the provisions of 38 U.S.C.A. § 1318.  The RO rating 
decision in 1982 did mention CUE not being shown in a February 
1978 rating decision, but the statement of the case furnished to 
the appellant in 1982 did not mention CUE nor was it argued to 
the Board in 1983.  

The argument made by and on behalf of the appellant now, 
essentially, is directed to the propriety of the reduction in 
1976.  Recently in Johnson v. West, No. 98-1010 (U.S. Vet. App. 
May 19, 1999) the difference between claims adjudicated on the 
basis of CUE and as void ab initio was revisited and the well-
established adjudication distinctions explained.  

The decision pointed out that where arguments are premised on the 
existence of CUE in an RO decision, that decision must be final 
and an RO decision is not final where a procedural error has 
denied the appellant his right to appeal the RO's decision.  See, 
e.g., Best v. Brown, 10 Vet. App. 322, 325 (1997) and Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  

Furthermore, a rating reduction decision is void ab initio if it 
is based upon a substantive standard less rigorous than that to 
which the veteran is entitled. See Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280-81 (1992) (VA bound by 38 C.F.R. § 3.344, 
which provides special evidentiary requirements for reducing 
ratings that have been in effect for more than five years).  Thus 
the decision in 1976 would not be final if it was the product of 
a deficient substantive standard.  

The Board does not find it necessary to review whether the 
veteran was denied proper notice that the action was being taken 
in 1976, but will focus on the argument that the rating reduction 
was the product of an improper substantive standard.  

The appellant's claim for restoration of a total schedular rating 
for the veteran's schizophrenia requires the Board to review the 
application of specific regulatory provisions found at 38 C.F.R. 
§ 3.343(a) and, as well as § 3.344 (1976) which are generally in 
accord with the current version before a reduction of the 
evaluation can be imposed.  The veteran's 100 percent schedular 
rating was in effect continuously for more than 19 years when the 
reduction was implemented in December 1976. 

A review of the September 1976 rating decision that implemented 
the reduction reveals that the pertinent regulations were not 
applied in the veteran's case.  The decision focused solely on 
the 1976 VA examination, the first in more than a decade, and did 
not mention § 3.343 or § 3.344.  

The provisions of 38 C.F.R. § 3.105(e) then in effect allowed for 
a reduction to take affect at the end of the month in which the 
60 day period from notice expired.  The information on file would 
indicate that the basic notice requirement was substantially 
complied with.  

Under § 3.343(a), which applies specifically to the continuation 
of total schedular disability ratings, the criteria that must be 
satisfied to effect a reduction are rather stringent.  For 
example, it is provided, inter alia, that an examination showing 
material improvement is not, alone, sufficient to justify a 
reduction unless it is found that the improvement was attained 
"under ordinary conditions of life, i.e., while working or 
actively seeking work..."  The version of § 3.343(a) in effect 
in 1976 is in accord with the current version.  Any attempt to 
remedy this critical omission retroactively would simply be 
inadequate.  See Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  

The Board must observe that the evidence relied on did not 
contain the comprehensive evaluation of the veteran's 
schizophrenia contemplated in the regulations to effect a 
reduction of the total schedular rating.  
The version of 38 C.F.R. § 3.344(a), (c) then in effect is also 
consistent with the current version that mandates a careful 
review of contemplated rating reductions for psychotic reaction 
such as the veteran's based upon one examination.  There is 
nothing to suggest that this standard was applied in the 
veteran's case.

The Board must also point out that changes to the VBA's 
Adjudication Procedure Manual, M21-1, para. 52.12(b) (August 22, 
1975) provided that in the case of proposed reduction of a total 
schedular evaluation the case would be referred to the 
authorization unit to inform the veteran of the right to submit 
evidence of individual unemployability at the time that the 
veteran was informed of the pending reduction and that certain 
forms were to be provided.  It does not appear that this 
information was provided to the veteran as the disability award 
work sheet does not indicate any enclosures or special 
instructions.  Although this is not regulatory, the manual change 
reflects VA adjudication policy in such claims and the RO was 
obligated to follow it.  This is additional evidence of the 
reduction being the product of an inadequate substantive 
standard. 

Current legal precedent requires the reinstatement of the 
veteran's total schedular rating in 1976.  As stated previously a 
rating reduction effectuated without observance of applicable law 
and regulation is void ab initio and must be set aside as "not 
in accordance with the law".  Therefore, the RO's September 1976 
reduction action was void ab initio.  Brown v. Brown, 5 Vet. App. 
413, 422 (1993); Dofflemeyer, supra.  The September 1976 RO 
decision must, therefore, be set aside and the total schedular 
evaluation for schizophrenia restored.  

As a result of the Board's action, the veteran's total schedular 
evaluation was in effect more than 20 years and therefore 
protected under the version of 38 C.F.R. § 3.951 then in effect.  
Accordingly, as the total schedular evaluation would have been in 
effect at the veteran's death and for 10 years immediately 
preceding his death, a death not linked to a service-connected 
disability, the appellant's application for DIC under 38 U.S.C.A. 
§ 1318 is granted.  38 C.F.R. § 3.22.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

